Citation Nr: 0831494	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  03-35 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis 
with degenerative disc disease at L4-5.  

2.  Entitlement to separate compensable ratings for chronic 
gastrointestinal condition; gastritis; esophageal reflux, 
currently rated 10 percent disabling.  

3.  Entitlement to an initial compensable rating for allergic 
rhinitis, status post-bilateral functional endoscopic sinus 
surgery with anterior and posterior ethmoidectomy and 
bilateral maxillary antrectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to December 
1979.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

The issue of entitlement to an initial compensable rating for 
pseudofolliculitis barbae was remanded by the Board in March 
2007.  The Board noted that a February 2006 rating decision 
had granted service connection for that disability and had 
assigned a noncompensable rating, and that, in May 2006, the 
veteran had filed a notice of disagreement (NOD) with the 
assigned rating.  However, the RO had not yet provided him 
with a statement of the case (SOC), as required.  Thus, the 
Board remanded that issue for the RO to furnish the veteran 
and his representative with an SOC.  In May 2008, an SOC on 
that issue was mailed to the veteran.  The file does not 
reflect that a substantive appeal (VA Form 9 or equivalent) 
has been received from the veteran.  Therefore, no issue 
concerning the rating for pseudofolliculitis barbae is 
currently before the Board.  See 38 C.F.R. § 20.200 (2007).  

In addition, the Board, in March 2007, remanded issues 
relating to service connection for allergies, rhinitis, 
gastritis, and esophageal reflux.  A rating decision in March 
2008 granted service connection for chronic gastrointestinal 
condition; gastritis, and esophageal reflux as one 
disability; a 10 percent rating was assigned.  The March 2008 
rating decision also granted service connection for allergic 
rhinitis, status post-bilateral functional endoscopic sinus 
surgery with anterior and posterior ethmoidectomy and 
bilateral maxillary antrectomy; a 0 percent rating was 
assigned.  The record shows that, in July 2008, the veteran 
expressed disagreement with the initial ratings that were 
assigned for those disabilities.  The record does not 
reflect, however, that the RO has provided the veteran and 
his representative with a SOC concerning those issues.  The 
above issues will be discussed in the remand section of this 
decision.  

In the communications that were received from the veteran in 
July 2008 concerning the ratings for the newly service-
connected disabilities, he also raised new service connection 
claims.  He contended that he had chest pain, shortness of 
breath, hiatal hernia, anxiety attacks, and diverticulitis 
secondary to his service-connected gastrointestinal 
disability.  He also contended that he had obstructive sleep 
apnea secondary to his service-connected respiratory 
disability.  These claims have not been addressed by the RO 
and are referred to the RO for appropriate consideration.  

The veteran testified at a videoconference hearing before the 
Board in December 2006.  The undersigned Veterans Law Judge 
presided.  

The issues concerning the ratings assigned for allergic 
rhinitis, status post-bilateral functional endoscopic sinus 
surgery with anterior and posterior ethmoidectomy and 
bilateral maxillary antrectomy, and for chronic 
gastrointestinal condition; gastritis, and esophageal reflux 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The veteran was treated for complaints of low back pain 
during service and the greater weight of the evidence 
indicates that his current lumbar spondylosis and 
degenerative disc disease at L4-5 are related to the 
complaints in service.  


CONCLUSION OF LAW

The criteria are met for service connection for lumbar 
spondylosis with degenerative disc disease at L4-5.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The evidence in this case shows that the veteran was seen on 
one occasion during service in April 1978 complaining of low 
back pain of one and one half weeks duration after lifting 
pipe.  He denied any paresthesias or radiation of the pain, 
and indicated that movement of his back improved after rest.  
No abnormal clinical findings were noted.  The assessment was 
low back strain.  He underwent four sessions of moist heat 
and exercises.  The report of the veteran's separation 
examination shows no pertinent abnormal clinical findings or 
diagnosis, although the 1978 treatment was noted.  

The veteran testified at his videoconference hearing that he 
took over the counter pain medication for his back after 
service and that VA now prescribes medication for his back.  

The post-service treatment records first reflect the 
veteran's complaint of back pain in January 1995, at which 
time it was noted that he had had low back pain for years.  
X-rays in February 1995 documented mild narrowing at L4-5 and 
L5-S1.  In January 1996, another examiner recorded his 
complaint of low back pain extending into both hips.  At that 
time, the veteran reported that he had made an awkward move 
playing basketball a couple years previously and that off and 
on since then the top part of his foot would feel numb.  In 
June 1999, a chiropractor noted that the veteran had hurt his 
back in service and that it now hurt off and on with 
strenuous work, with the pain radiating to his hips, right 
leg, and right knee.  Subsequent treatment records have 
continued to show periodic complaints of low back pain.  
Additionally, radiological studies have confirmed lumbar 
spondylosis and mild degenerative disc disease at L4-5.  

Pursuant to the Board's March 2007 remand, a VA compensation 
examination was conducted in October 2007.  The examiner 
indicated that she had reviewed the veteran's claims file, 
including the service medical records.  She discussed the 
pertinent medical evidence, as well as the current clinical 
findings, in some detail and concluded that "it is at least 
as likely as not that the diagnosed condition of his back of 
lumbar spondylosis with degenerative disc disease is related 
to [the low back pain that was noted during] his active 
military duty."  

The Board is aware that the medical records do not document 
any complaints or treatment for low back pain for almost two 
decades after the veteran's separation from service.  
However, the earliest record in the file in 1995 indicates 
that he had had low back pain "for years."  In addition, 
the veteran presented credible hearing testimony that he had 
had recurrent back pain since service.  Finally, after 
reviewing all the pertinent records, the October 2007 VA 
Compensation examiner provided a well supported opinion that 
specifically linked the veteran's current lumbar spondylosis 
and lumbar degenerative disc disease to his low back 
complaints during service.  The record does not contain any 
evidence or medical opinion that is unfavorable to the 
veteran's claim.  

Therefore, affording the veteran the benefit of the doubt, 
the Board concludes that the criteria have been met for 
service connection for lumbar spondylosis and lumbar 
degenerative disc disease at L4-5.  38 U.S.C.A. § 5107.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

The record shows that the veteran has been properly notified 
of the information that is necessary to substantiate the 
claim and that VA has provided all needed assistance to the 
veteran.  However, in light of the favorable action taken 
herein, a detailed discussion of VA's compliance with these 
duties is not necessary.  The veteran is not prejudiced by 
this action.  


ORDER

Service connection for lumbar spondylosis with degenerative 
disc disease at L4-5 is granted.  


REMAND

As noted above, the veteran had previously appealed the RO's 
determination that new and material evidence had not been 
received to reopen the veteran's claims for service 
connection for gastritis, gastroesophageal reflux, allergies, 
and rhinitis.  In March 2007, the Board found that new and 
material evidence had been presented, reopened the claims, 
and remanded those issues for further development of the 
evidence.  A rating decision in March 2008 granted service 
connection for chronic gastrointestinal condition, gastritis, 
and gastroesophageal reflex, and assigned a 10 percent rating 
for the disability, effective from May 8, 2002.  That rating 
decision also granted service connection for allergic 
rhinitis, status post-bilateral functional endoscopic sinus 
surgery with anterior and posterior ethmoidectomy and 
bilateral maxillary antrotomy, and assigned a 0 percent 
rating for that disability, effective from May 8, 2002.  In 
July 2008, the AMC received communication from the veteran 
disagreeing with the ratings that were assigned for the above 
disabilities and also contending that the various 
disabilities should have been separately rated.  

The veteran has not been provided an SOC in response to his 
disagreement with the disposition of those claims; indeed, 
the RO has not yet had an opportunity to do so.  See 38 
C.F.R. § 19.26 (2007).  So, those claims must be remanded to 
the RO for this, rather than merely referred there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his 
representative an SOC regarding the 
issues of his entitlement to greater 
initial ratings and separate ratings for 
chronic gastrointestinal condition, 
gastritis, and gastroesophageal reflex, 
and for allergic rhinitis, status post-
bilateral functional endoscopic sinus 
surgery with anterior and posterior 
ethmoidectomy and bilateral maxillary 
antrotomy.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


